Citation Nr: 1012989	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-27 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for tuberculosis.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
in Cleveland, Ohio.

The Veteran seeks service connection for tuberculosis.  This 
issue was previously denied by the RO in a rating decision 
dated in December 1971.  The Veteran did not appeal that 
decision and it became final; accordingly, in order for VA 
to review the merits of the claim, the Veteran must submit 
new and material evidence.  The Board is required to address 
the threshold issue of whether new and material evidence has 
been presented despite any previous findings on the matter 
made by the RO.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 
(Fed. Cir. 1996).  As such, the issue has been captioned as 
set forth above.


FINDINGS OF FACT

1.  A December 1971 rating decision denied the claim for 
entitlement to service connection for tuberculosis; the 
Veteran was notified in writing of the RO's determination 
and did not appeal.

2.  The Veteran filed to reopen the service connection claim 
for tuberculosis in March 2008.

3.  Evidence added to the record since the December 1971 
rating decision is new to the extent that it is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, but does not relate to 
an unestablished fact necessary to substantiate the claim of 
entitlement to service connection for tuberculosis.

CONCLUSION OF LAW

New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
tuberculosis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104, 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require 
VA to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A (f).  To provide adequate notice with 
regard to a claim to reopen, VA must look at the bases for 
the denial in the prior decision and respond with a notice 
letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006).

The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to his application 
to reopen the service connection claim for tuberculosis in 
letters dated in March 2008 and January 2009, which included 
the criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Specifically, he was advised that new evidence consists of 
evidence in existence that has been submitted to the VA for 
the first time.  Material evidence was explained as evidence 
relating to the reason the claim was previously denied.  The 
letters further informed the Veteran that new and material 
evidence must raise a reasonable possibility of 
substantiating the claim.  The letters also described what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial of the claim.  
Accordingly, the Board concludes that this satisfied the 
notice requirement with regard to the application to reopen 
the previously denied claim for tuberculosis.  Kent, 20 Vet. 
App. at 10.

The 2008 and 2009 letters also informed the Veteran of VA's 
duty to assist him in the development of evidence pertinent 
to his underlying service connection claim wherein he was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining relevant records from any Federal agency, 
which may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  
With respect to private treatment records, the letter 
informed the Veteran that VA would make reasonable efforts 
to obtain private or non-Federal medical records, to include 
records from State or local governments, private doctors and 
hospitals, or current or former employers. 

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, this information must include 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id. at 486.  The Veteran was specifically 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date as was 
discussed in the Dingess case in the 2008 and 2009 letters.  

The Board also finds that all of the relevant facts have 
been properly developed, and that all available evidence 
necessary for an equitable resolution of the claim on appeal 
has been obtained.  The Veteran's service treatment records 
and post-service records were obtained.  VA has no specific 
duty to conduct an examination with respect to the claim on 
appeal requiring the presentation of new and material 
evidence to reopen it because the duty under 38 C.F.R. § 
3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide 
a medical examination or medical opinion until a claim is 
reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 
456 (holding that adequacy of VA medical examination mooted 
upon Board's determination that claimant not entitled to 
reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence).  
In this case, no examination was conducted in conjunction 
with the claim to reopen, nor is one required.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that 
as to the claim being decided herein on appeal, all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, the Veteran has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claim.

Factual Background

The Veteran filed an original service connection claim for 
tuberculosis in November 1971.  

The service treatment records include an entry dated in 
August 1970 reflecting that the Veteran had a positive 
tuberculin reaction, which required performing follow-up 
chest X-ray films.  Chest X-ray films taken in August 1970 
revealed no active parendymal disease and apices clear.  
Chest X-ray films taken in November 1970  and December 1970 
were negative.  The July 1971 separation examination report 
revealed that clinical examination of the lungs and chest 
was normal and reflected that chest X-ray films were 
negative.  

A VA examination was conducted in November 1971.  The 
history indicated that the Veteran had a positive tuberculin 
test in August 1970, with no active symptoms and normal 
chest X-ray films.  X-ray films revealed no abnormality of 
the heart, chest or lungs, and a diagnosis of "no disease 
found" was made. 

In a December 1971 rating action, the RO denied service 
connection for active tuberculosis, explaining that this 
condition was not shown by the evidence of record.  The 
Veteran was notified of that decision in December 1971 and 
did not appeal it.  

In March 2008, the Veteran filed to reopen the service 
connection claim for tuberculosis.  The denial of the claim 
was continued in a rating action of June 2008 (the rating 
action on appeal).  The RO explained that no evidence had 
been submitted which showed any indication of active 
tuberculosis.  

In October 2008, additional evidence was received consisted 
of an undated report of a CT study of the chest which 
revealed biapical pleural scarring and a 4 mm indeterminate 
nodule in the area of the left lower lobe.   

Also added to the file were private medical records dated in 
1989, which reference a positive tuberculin test of June 
1989.  Follow-up chest X-ray films taken in June 1989 were 
normal.  Private medical records from the Cleveland Clinic 
dated in 2008 and 2009 show treatment for deep venous 
thrombosis of the legs and reveal that a June 2009 CT study 
of the chest was abnormal, due to findings of multiple 
nonspecific lung nodules.  

Legal Analysis

The Veteran seeks service connection for tuberculosis.  
Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Further, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including active tuberculosis to a degree 
of 10 percent within three years from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  
Under 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so determine, regardless of any previous 
determination as to the presentation of new and material 
evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 
1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
relates to an unestablished fact necessary to substantiate 
the claim. Such evidence must also raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312 (1999).  Material evidence is: (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent, 20 Vet. App. at 1.

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince 
the Board to alter its rating decision."  Hodge v. West, 155 
F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  The VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining 
whether evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

In this case, the last final decision denying service 
connection for tuberculosis is dated in December 1971.  At 
that time, the basis for the denial of the claim was lack of 
any clinical indication or diagnosis of active tuberculosis.  
The Veteran was notified of this decision and of his appeal 
rights at that time and did not appeal the decision.  The 
December 1971 rating decision is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.201, 20.302.

Specifically in December 1971, the Veteran's original claim 
was disallowed as it was not shown that, although an August 
1970 test had shown an active tuberculin reaction, he had 
active tuberculosis.  Throughout the remainder of service 
and upon VA examination of November 1971 (during the first 
post-service year) there was no clinical indication of 
active tuberculosis and chest X-ray films were consistently 
negative.  As such, the critical inquiry in this case is 
whether evidence has been presented establishing or even 
suggesting that the Veteran has active tuberculosis or any 
residuals thereof.  See Kent, 20 Vet. App. at 10 (finding 
that "the question of what constitutes material evidence to 
reopen a claim for service connection depends on the basis 
on which the prior claim was denied"); Molloy v. Brown, 9 
Vet. App. 513 (1996) (where VA has previously denied a claim 
because one element of service connection is missing, the 
case must be reopened when evidence potentially fulfilling 
the missing element is submitted).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves 
prior to the adjudication of the claim.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  The Board points out 
that a positive tuberculin tine test is not a disability 
subject to service connection.  Rather, such is a test 
result.  "Disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  A symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may 
be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999).

In the Veteran's application, received in March 2008, he 
requested that his claim for entitlement to service 
connection for tuberculosis be reopened.  Based on a 
comprehensive review of the record, the Board finds evidence 
added since the December 1971 decision regarding the 
Veteran's service connection claim is new, but not material.  
In support of the claim he has provided private medical 
records which reveal some indication of post service 
symptomatology such as an apparent second positive 
tuberculin test of 1989, with no evidence of active 
tuberculosis, and lung nodules documented in private medical 
records of 2008 and 2009.  Specifically, the private 
treatment records are new, in that this evidence was not 
previously considered by the RO.  However, the evidence is 
not material, in that it does not relate to an unestablished 
fact necessary to establish the claim, i.e., this new 
evidence fails to show that he has the claimed disability, 
active tuberculosis, or any chronic residuals thereof.  

The Veteran's lay statements regarding his belief that he 
had active tuberculosis in service are essentially 
cumulative and redundant of contentions made prior to the 
December 1971 rating decision, and thus are not new.  38 
C.F.R. § 3.156(a); Vargas-Gonzales v. West, 12 Vet. App. 321 
(1999).  Moreover, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 
213 (1993); see also Untalan v. Nicholson, 20 Vet. App. 467 
(2006) (the presentation of new arguments based on evidence 
already of record as of the previous decision does not 
constitute new evidence).

In conclusion, the Board finds that the evidence presented 
subsequent to the December 1971 rating decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156 (2009), 
and provides no basis to reopen the Veteran's service 
connection claim for tuberculosis.  38 U.S.C.A. § 5108.  
Because the Veteran has not fulfilled the threshold burden 
of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable and the claim remains denied.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen 
the claim for service connection for tuberculosis; the 
appeal is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


